United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
         IN THE UNITED STATES COURT OF APPEALS
                                             August 21, 2007
                  FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 07-30023
                            Conference Calendar


UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

JEFFREY JOHNSON

                                         Defendant-Appellant


                Appeal from the United States District Court
                   for the Western District of Louisiana
                         USDC No. 2:06-CR-20013


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
     Jeffrey Johnson pleaded guilty to possession of child pornography and
received a sentence of 120 months in prison. On appeal, he argues that the
presumption of reasonableness given by this court to sentences within the
advisory range of the Sentencing Guidelines returns the Guidelines to the
unconstitutional mandatory status they held before United States v. Booker,
543 U.S. 220 (2005). The presumption used by this court does not violate the


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 07-30023

Sixth Amendment. Rita v. United States, 127 S. Ct. 2456, 2462-68 (2007). The
judgment of the district court is AFFIRMED.




                                     2